ase 3:18-cv»00439-RCJ-WGC Document 18 Filed 01/28/19 Page 1 of 10

 

 

 

 

 

 

 

 

 

2

3 1

4 t

5

6 UNTI`ED STATES D!STRlCT COURT

7 DIS'I`RICT OF NEVADA

8 ) Case #3:18-cv-00439

MELVYN KLBIN, Derivatively on Behalf g
9 of ORMAT TBCHNOLOG|ES, lNC.,
‘ VERIFIED PETITION FOR
10 ` Plaintiff(s), PERMISSION TO PRACTICE
` IN THIS CASE ONLY BY
" z 4322:;"§:11~3::,3‘;‘:?3331
TODD C. FREELAND, RAVlT BARN|V,
'2 DAN FAu<, DAvlo GRANor, sTAN H. ) $BBLE§%;§§£I?N °F
13 KOYANAGI, YUICHI NlSHlGORl, et al.
Defendant(s).
14 FlLING FEE IS $250.00
15
16 DO"Sla$ P~ Ba“m$t¢i“ , Petitioner, respectfully represents to the Court:
(name of petitioner)
17
l. That Petitioner is an attorney at law and a member of the law firm of
18 whi¢e&case LLP
19 (f\rm name)
20 with Off~,c¢s at 1221 Avenue of the Americas ,
(street addrss) .
2' New York , N¢w York , 10020
22 (city) (state) _Yzip code)
23 212-819-8200 , dbaumstein@whitccase.com
(area code + teIephone number) (Email address)
24
2. That Petitioner has been retained personally or as a member of the law firm by
25 1 _ , ,
S°° Atta°hm°"t A' to provide legal representatlon in connection with

 

[client(s)]
27 the above-entitled case now pending before this Court.

28 Rcv. 5/|6

 

 

©W`IO\M&UN'-

NNNNNNNNN---- ---
oe`io~m.rsww-o~oce~ao\;:;§-o

ii

 

se 3:18»cv~00439-RC.J-WGC Document 18 Filed 01/28/19 Page 2 of 10

3. That since F°bwa;¥ 2§, '998 , Petitioner has been and presently is a
ate
member in good standing of the bar o the highest Court of the State of N¢W YOl'k

where Petitioner regularly practices law. Petitioner shall attach a certificate from §ht:t;t)ate bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number
Southern District of New York September 14, 1999 DB 1948
Eastem District of New York September 14, 1999
Court of Appeals for the Second Circuit December 13, 201 l
Court of Appeals for the Eleventh Circuit September 3, 2013
U.S. Supreme Court January 21, 2014
Eastern District of Wisconsin July 26, 2018
5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any licensc, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:
one.

 

2 nev. s/cs

 

ase 3:18-cv-00439-RCJ-WGC Document 18 Filed 01/28/19 Page 3 of 10

6. That Petitioner has never been denied admission to the State Bar ofNevada. (Give

particulars if ever denied admission):

INon .

 

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

None.

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Ru|e IA l 1~2

(ro¢m¢¢ly ut m 10.2) during the past three (3) years in the following matters: (sm¢ "non¢" arm appiimms.)

 

Date of Application Cause Titlc of Court Was Application
Administrative Body Granted or
Or AMM Q¢LM__
Oct. 16, 2018 Costas v. Ormat et al. No. 18~cv-271 (D. Nev.) Granted

 

 

 

 

 

(lf necessary, please attach a statement of additional applications)
9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State of chada with respect to thc law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
1 l. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in thisjurisdiction and that the client has consented to such representation

3 R¢v. s/\s

 

 

 

Case 3:18-cv-00439-RC.J-WGC Document 18 Filed 01/28/19 Page 4 of 10

._

bhwa

10
ll
12

14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
FOR THE PURPOSE,S OF 'l`HlS CASE ONL¥.

W»\ ii ifr

Peiiiioner’s si nature
srArE oF New york ) g

)
COUN'|`Y OF Ncw York )

DOug|aS P- Ballm$t¢in , Petitioner, being first duly sworn, deposes and says:

That the foregoing statements are true. 52 /f(
b¢`_/_ hi

' Petitioner’s sighanu‘e
Subscribed and sworn to before me this

§§5:139 day of .§£Lc]__
_ q SANDRA BRQ\|GHTON
7 / l Notary Pub|lc, State 01 Naw york
\\,‘ _ m awl;lloatzl 5:5018163
l ) , _ ‘ v o n uaona Count .
olar) 1 t llC 01"9€| 1\ Or Court Comrnlaslon Explrea Sept. 201.®1

DESIGNATION OF RESlDENT AT'|`ORNEY ADMlTTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

 

Pursuant to the requirements of the Local Rnles of Practice for this Couit, the Petitioner

believes it to be in the best interests of the client(s) to designate M¢lfth¢W Addi$On ,
(name of local counscl)

Attorney at Law, member of the State of Nevada and previously admitted to practice before the

above-entitled Court as associate resident counsel in this action. The address and entail address of

said designated Nevada counsel is:

 

 

 

McDonald Carano; 100 West Liberty Street 10th Floor ,
(street address)
Reno , Nevada , 89501 ,
(¢M)’) (state) (zip code)
775-778-2000 y maddison@mcdonaldcarano.com
(area code + telephone number) (Email address)

4 Rev. 5/| 6

 

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 

 

 

 

 

 

 

2 agreement and authorization for the designated resident admitted counsel to sign stipulations
3 binding on all of us.
4
5 APPOINTMENT OF DESIGNATED RESlDENT NEVADA COUNSEL
6
7 The undersigned party(ies) appoint(s) Ma“h°“’ Addi$°" as
(name of local counsel)
8 1 his/her/their Designated Resident Nevada Counsel in this case.
9 ax,_ sw.)i\_
10
l l (party's signature)
L\|rw\ A\s’fc( . up v \-¢qu M)M¢( Om
12 (type or print party name, title)
13
(party's signature)
14
15 ‘
16 Wpe or print party name, title)
1
171 coNsENT 0F oEslGNEE
8 The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
' 1
20 Designated Resident Nbvada Counsel’s signature
21 4201 maddison@mcedonaldcarano . com
§ar number Email address
22
23
g APPROVE.D:
24 1 /
Dated: this day of 2 .

 

5 a¢v. 5/16

 

 

Case 3:18-cv-00439-RC.J-WGC Document 18 Filed 01/28/19 Page 6 of 10

Attachment A.

2. That Petitioner has been retained personally or as a member of the law firm by §tix; H.

§§oyag_agi, §tanley B. Stem, §Lor_), Wong, to provide legal representation in connection with the

above-entitled case now pending before this Court.

Case 3:18-cv-00439-RCJ~WGC Document 18 Filed 01/28/19 Page 7 of 10

UNITED STATES DlSTRlCT COURT
DISTRICT OF NEVADA

 

MELVY'N KLEIN, Derivatively on Behalf of
ORMAT TECHNOLOGIES, INC.,

Plaintiffs,
V.
TODD C. FREELAND, RAVIT BARNIV, DAN
FALK, DAVID GRANOT, STAN H.
KOYANAGI, YUICHI NISHIGORI, STANLE¥
B. S'I'ERN, BYRON WCNG, DAFNA SHARIR,
ISAAC ANGEL, and DORON BLACHAR,

Defendants,
-and...

ORMAT TECHNOLOGIES, INC.,

Norninal Defendant.

 

 

No.: 3:18-cv-00439

CERTIFICATION OF DOUGLAS
BAUMSTEIN

I, Douglas P. Baumstein, certify pursuant to LR IA 11-2(b)(3) that the following information

is true and correct:

1. 1 am a partner of the law firm White & Case LLP, 1221 Avenue of the Americas, New

York, New York 10020.

2. 1 am a member in good standing in every jurisdiction in which I have been admitted to

practice.

Case 3:18~cv-00439-RC.J-WGC Document 18 Filed 01/28/19 Page 8 of 10

3. Atta_ched as E~>rhibit A i`s my Cer~tificate of Good Standing- to the Supreme Court for the

State of New York, Appellate~ Division, Seoond Judicial Department. My other bar

/Y…rwr*

Douglas P. Baumstein

admissions are to federal courts.

Subscribed and sworn before me this &541, dal of ML(LUW , 201?'

>M,z»@wa

SAND&¢ A BROBGHTON
Notary Publle. 81¢`10 cl New York
Ne. 018!15018163
ouallttod |n ouoona County
Conunlaslon Etcplrn Sept. 20.<§&’.1/

Case 3:18-cv-00439-RCJ¢WGC Document 18 Filed 01/28/19 Page 9 of 10

EXHIBIT A

 

Appellate Diuision of the Supreme Court

of the State of Nenr York
Second Indicial Department

I, AprilanneAgostino, Tterlt of the Appetlnte Diuision of the
Supreme Court of the State of Netn igoelt, Second Indicial Depnrtment,
do herebg certify that Douglas Pmtl Baumstein mae dnlg
licensed and admitted to practice as an Attorneg and Tonnaelor-at-Bntu
in all the courts of the State, according to the laws of the State and the
court rules and orders. on the 25 th dng of Iiebrnarg 1998,

has dnlg taken and subscribed the oath of office prescribed bg latu. has
been enrolled in the iitoll ot' Attornega and Tonnselors-nt-Lirnu on file in
mg office, has dnlg registered with the administrative office of the
conrt's, and according to the records of this court is in good standing ns

nn Attorneg and Tonnaelor-at-Il.innr.

In Mitness ‘Mhereof, 31 have herennto set
ing hand and affixed the seal of said
Appellnte Diuision on Iannarg 10, 2019.

Tlerlt of the Court

 

